UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 01-40953
                        Summary Calendar



      In The Matter of: THOMAS A. RIVERA; SONIA DE LA ROSA;
                  ANTONIO MARTINEZ; JOHN BRAUN,

                                                         Debtors.

              -------------------------------------


     THOMAS A. RIVERA; SONIA DE LA ROSA; ROBERT P. MCGUILL;
      ISMAEL ESPINOSA; MARICELA GARZA;; STEPHEN PEREZ, for
   themselves and on behalf of all others similarly situated,

                                                      Appellants,


                             VERSUS


    AT&T CORP.; TIME WARNER, INC.; TELE-COMMUNICATIONS, INC.;
     TCI CABLEVISION OF TEXAS, INC.; TEXAS CABLE PARTNERS LP;
   KBL CABLESYSTEMS OF THE SOUTHWEST, INC.; TCI CENTRAL, INC.;
      TIME WARNER ENTERTAINMENT COMPANY LP; TWI CABLE, INC.,

                                                         Appellee.




          Appeal from the United States District Court
               For the Southern District of Texas
                          (V-00-CV-93)
                         March 25, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.
PER CURIAM:*

      The “Rivera appellants” (as defined in their Notice of Appeal

filed under date of July 20, 2001) brought this suit against AT&T

Corporation and the other corporations named in their Notice of

Appeal (the “cable television providers”) asserting a civil class

action on behalf of themselves and other similarly situated under

the federal Racketeering Influenced and Corrupt Organizations Act

(RICO) premised upon the theory that the cable television providers

were violating RICO by charging a $3 or $5 monthly fee for late

payment of bills for television services.     The cable television

providers moved to dismiss the Rivera appellants’ lawsuit under

Rule 12(b)(6) because the Rivera appellants’ petition failed to

state a claim or cause of action upon which recovery could be made.

The district judge granted such motion after entering a 12-page

order which carefully analyzed the Rivera appellants’ petition.

The Rivera appellants now appeal to this Court.

      We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.   For

the reasons stated by the district court in its Order of Dismissal




  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2
filed April 18, 2001, we affirm the decision of the district court

to dismiss with prejudice all of the Rivera appellants’ claims

against the cable television providers.

          AFFIRMED.




                                3